UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 SHANE RAMSUNDAR, et al.,

               Petitioners,
                                                         20-CV-402
       v.                                                ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

               Respondents.



       On April 3, 2020, the petitioners, four civil immigration detainees held in the

custody of the Department of Homeland Security, Immigration and Customs

Enforcement (“ICE”) at the Buffalo Federal Detention Facility in Batavia, New York

(“BFDF”), filed an “Emergency Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 and Complaint for Injunctive Relief.” Docket Item 1. On April 6, 2020, the

petitioners filed a motion for a temporary restraining order (“TRO”). See Docket Item 2.

The petitioners allege that their continued civil detention in the wake of the COVID-19

pandemic violates their substantive rights under the Due Process Clause of the Fifth

Amendment to the United States Constitution, and they seek their immediate release

from ICE custody. Docket Item 1 at 20. Each petitioner is “either over the age of fifty

and/or [has] a serious underlying medical condition, making [him or her] more

vulnerable to complications arising from COVID-19.” Id. at 4.

       On April 6, 2020, this Court ordered the respondents to “show cause . . . why the

Due Process violations identified this Court’s prior decision and order in Jones v. Wolf,

No. 20-CV-361, 20 WL 1643857 (W.D.N.Y. Apr. 2, 2020), do not extend to the
petitioners in this action.” See Docket Item 4 at 2. In Jones, this Court found that

holding vulnerable individuals, as defined by the Centers for Disease Control and

Prevention (“CDC”), in the then-current conditions at BFDF during the COVID-19

epidemic violated those individuals’ substantive Due Process rights to reasonably safe

conditions of confinement. See Jones, 20 WL 1643857, at *14-27. But because the

Court was “not convinced” that release was the appropriate remedy, at least at that

juncture, id. at *30-31, the Court ordered the respondents—the same respondents in

this matter—to provide all vulnerable individuals with a living situation that facilitates

“social distancing,” id. at *31-32.

       On April 7, 2020, Captain Abelardo Montalvo, M.D., informed the Court that he

had identified three of the petitioners in this matter as meeting the CDC’s definition of

vulnerable individuals. Docket Item 6-2 at 8. That same day, respondent Jeffrey

Searls, Officer in Charge of BFDF, attested that of those three petitioners, one, Shane

Ramsundar, had been provided with his own cell. Docket Item 6-3 at 3-4. The

remaining two vulnerable petitioners, Gomatee Ramsundar and Cedeno-Larios, had

been placed in dormitory units that were “at half capacity” and had been given their

“own bunk[s].” Id. “[T]o the fullest extent possible,” adjoining beds would be left

vacant. Id. at 6. During oral argument on April 8. 2020, counsel for the respondents

explained that petitioners Gomatee Ramsundar and Cedeno-Larios could not be placed

in their own cells because BFDF does not have individual cells for female detainees.

Captain Montalvo also represented that the following additional steps related to

personal protective equipment (“PPE”) are being taken at BFDF “to help combat the

introduction, and limit the spread, of COVID-19”:



                                              2
        . . . [c]arrying of masks for detainee use and staff use during transports or
       pick-ups; . . . [d]etainees who are moved out of the . . . quarantine unit[s] for
       any type emergency will be required to wear N-95 mask and gloves; . . .
       [i]ncreased stock of PPE and cleaning supplies; . . . [f]it testing of PPE
       masks for custody staff and removal of facial hair that may interfere with
       tight seal of mask to face; . . . [u]se of surgical masks for detainee use to
       reduce exposure; . . . [and w]eekly counting of PPE to monitor supplies.

Docket Item 6-2 at 6-7.

       During the oral argument on April 8, 2020, the Court noted that housing

vulnerable individuals in a dormitory-style setting constitutes a Due Process violation

akin to that identified in Jones. It therefore ordered the respondents to remedy the

ongoing constitutional violations with respect to petitioners Gomatee Ramsundar and

Cedeno-Larios.

       The Court also questioned the respondents’ counsel as to whether the

respondents are complying with recent CDC guidance advising all Americans to “wear[ ]

cloth face coverings in public settings where other social distancing measures are

difficult to maintain (e.g., grocery stores and pharmacies) especially in areas of

significant community-based transmission.” See Recommendations for Cloth Face

Covers, CDC (Apr. 3, 2020) (alteration in original),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.html.

Respondents’ counsel represented that masks are available to the petitioners and that

he understood that staff are wearing PPE, but petitioners’ counsel disputed that staff are

wearing masks.




                                              3
                                           ORDER


          In light of the above, IT IS HEREBY

          ORDERED that the petitioners’ motion for a temporary restraining order, Docket

Item 2, is granted in part and denied in part, consistent with this Court’s order in Jones;

and it is further

          ORDERED that on or before April 9, 2020, at 9:00 a.m., the petitioners shall file

and serve an affidavit from Captain Montalvo or another qualified individual (1) detailing

the types and quantities of PPE available to the vulnerable petitioners, and (2) detailing

the types of PPE available to staff who interact with the vulnerable petitioners; and it is

further

          ORDERED that on or before April 9, 2020, at 9:00 a.m., the petitioners shall

either (a) file and serve an affidavit from respondent Searls or another qualified

individual confirming that petitioners Gomatee Ramsundar and Cedeno-Larios have

been placed in individual cells and that all vulnerable petitioners have been allowed to

practice the “social distancing” measures identified in Captain Montalvo’s April 7, 2020

affidavit; or (b) show cause why this Court should not order the petitioners to

immediately release petitioners Gomatee Ramsundar and Cedeno-Larios or otherwise

takes steps that would facilitate such actions; and it is further

          ORDERED that on or before April 9, 2020, at 9:00 a.m., the petitioners also

may file and serve additional affidavits supporting their claims that BFDF is unable to

comply with this Court’s orders in this matter and in Jones; and it is further




                                                4
         ORDERED that the parties shall appear by telephone for argument on April 9,

2020, at 10:00 a.m.



         SO ORDERED.

Dated:         April 8, 2020
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           5
